Citation Nr: 0314787	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  98-16 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected scar on the right upper lip.  

2.  Entitlement to an initial rating higher than 10 percent 
for the service-connected tinea versicolor.  

3.  Entitlement to an initial compensable rating for the 
service-connected bilateral pes planus.  

4.  Entitlement to an initial compensable rating for the 
service-connected residuals of a fractured right wrist.  

5.  Entitlement to an initial rating higher than 10 percent 
for the service-connected low back disability.  

6.  Entitlement to an initial compensable rating for the 
service-connected right patellofemoral syndrome with 
chondromalacia.  

7.  Entitlement to service connection for a claimed sore 
throat disability.  

8.  Entitlement to service connection for claimed sinusitis.  

9.  Entitlement to service connection for a claimed hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran had active service from August 1983 to October 
1996.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision of the RO.  

The record indicates the veteran failed to appear at his 
hearing scheduled in March 2000 before a Veterans Law Judge.  

The Board remanded the case to the RO for additional 
development of the record in April 2000.  

In correspondence received in March 2003, the veteran's 
representative also appears to raise the issue of an 
effective date earlier than June 10, 1999, for the grant of 
service connection for tinnitus.  As that issue has not been 
fully developed for appellate review, it is referred to the 
RO for such further development as may be necessary.  

(The issues of service connection for a claimed hearing loss 
and for sinusitis will be addressed in the Remand portion of 
this document.)  


FINDINGS OF FACT

1.  Neither version of the regulations for evaluation of skin 
disabilities is advantageous to the veteran.  

2.  The service-connected scar of the veteran's right upper 
lip is shown to be manifested by induration and to measure 
less than an area exceeding six square inches; neither 
tenderness, pain, visible disfigurement, tissue loss nor 
limitation of function have been demonstrated.  

3.  Since the effective date of the grant of service 
connection in November 1996, the service-connected tinea 
versicolor is shown to have been productive of a disability 
picture that more nearly approximates that of exfoliation 
involving an extensive area.  

4.  The service-connected tinea versicolor of the back and 
upper chest is shown to be productive of a disability picture 
that is reflective of no more than moderate eczema, likely 
requiring intermittent systemic therapy or medication yearly 
or twice a year.  

5.  The service-connected bilateral pes planus is manifested 
by flattening of the longitudinal arches and pain with 
prolonged standing that produces no more than moderate 
functional impairment; marked deformity of either foot is not 
demonstrated.  

6.  The service-connected residuals of a fractured right 
wrist are manifested by complaints of weakness and mild 
tendonitis; there is full range of motion without pain or 
impaired function.  

7.  The service-connected low back disability is shown to be 
productive of a disability picture that more nearly 
approximates that of slight functional limitation with 
complaints of pain and characteristics of muscle spasm; no 
neurological findings are present.  

8.  The service-connected patellofemoral syndrome with 
chondromalacia is shown to be manifested by mild crepitation 
or ligamentous deficiency and complaints of pain with no more 
than slight instability; range of motion is full.  

9.  During service, the veteran is shown to have been treated 
on occasion for tonsillitis and a sore throat.  

10.  The veteran is not shown to have a current throat 
disability due to any event in service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
rating for the service-connected scar of the veteran's right 
upper lip have not been met.  38 U.S.C.A. § 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic 
Codes 7805, 7800 (effective prior to and as of August 30, 
2002).  

2.  The criteria for the assignment of an initial rating of 
10 percent for the service-connected tinea versicolor have 
been met.  38 U.S.C.A. §§ 1155, 5105, 7104 (West 2002); 
38 C.F.R. §§ 4.7, 4.118 including Diagnostic Code 7806 
(2001).  
 
3.  The criteria for the assignment of a rating higher than 
10 percent rating for the service-connected tinea versicolor 
have not been met at any time since the effective date of the 
claim. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118 including Diagnostic Code 7806 (2001); 4.7, 
4.118 including Diagnostic Code 7806 (2002).  

4.  The criteria for the assignment of an initial rating of 
10 percent for the service-connected bilateral pes planus are 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.57, 4.71a including Diagnostic Code 
5276 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
 
5.  The criteria for the assignment of an initial compensable 
rating for the service-connected residuals of a fractured 
right wrist have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a including Diagnostic Codes 5214 and 5215 (2002); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

6.  The criteria for the assignment of an initial rating of 
20 percent for the service-connected low back disability are 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic 
Codes 5292, 5295 (2002).  

7.  The criteria for the assignment of an initial rating of 
10 percent for the service-connected patellofemoral syndrome 
with chondromalacia are met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Code 5257 (2002).  

8.  The veteran is not shown to have a throat disability due 
to a disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 
38 C.F.R. § 3.303 (2002).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Likewise, the revised regulations for evaluation of skin 
disabilities, effective on August 30, 2002, do not involve 
the application of any substantive changes pertaining to the 
service-connected scar of the upper right lip and the 
service-connected tinea versicolor in this case.  See 67 Fed. 
Reg. 49590 (July 31, 2002).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claims.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claims via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remand.  There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The record contains sufficient information to decide the 
claims.  This includes VA examinations performed to evaluate 
the severity of the service-connected disabilities, and 
sufficient information to decide the claim for service 
connection for a sore throat disability.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of these 
claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  



II.	Evaluation of Service-Connected Disabilities

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regard the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)  Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  
(b)  More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.).  
(c)  Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened 
tendons, etc.).  
(d)  Excess fatigability.  
(e)  Incoordination, impaired ability to execute skilled 
movements smoothly. (f)  Pain on movement, swelling, 
deformity or atrophy of disuse.

38 C.F.R. § 4.45 (2002).  Instability of station, disturbance 
of locomotion, interference with sitting, standing and 
weight-bearing are related considerations.





A.  Service-Connected Scar on the Right Upper Lip 

(i)  Factual Background 

A careful review of service medical records dated in November 
1993 shows that the veteran had been hit in the mouth.  An 
examination revealed a minor laceration with bruising of the 
upper lip.  His teeth were also examined due to this 
incident.  

The veteran underwent a VA contract examination in January 
2001.  He reported the laceration on the inside of his right 
upper lip and having received stitches in service.  

Upon examination, the scar was noticeable inside the mouth 
because of induration.  The mucosal surface of the right 
upper lip contained a linear scar measuring 1.0 centimeter 
vertically by 2 millimeters horizontally; the scar was 
slightly indurated, but was moveable with respect to 
underlying tissue.  There was no erythema, ulceration, 
abrasion or tenderness.  

There was no limitation in the veteran's ability to smile or 
talk, and there was no deformity visible on external view of 
the veteran's lips.  The VA examiner noted no symptoms, and 
there was no interference with eating or other activities.  
The diagnosis was that of scar, right upper lip.  

In a December 2002 rating decision, the RO granted service 
connection for a scar on the right upper lip and assigned a 
no percent rating under Diagnostic Code 7805, effective in 
November 1996.  


(ii)  Legal Analysis   

A 10 percent rating may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  

A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).  

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002.  67 Fed. Reg. 49590 
(July 31, 2002).  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the revised regulations, disfigurement of the head, 
face, or neck are rated under Diagnostic Code 7800 as 
follows:

With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes, 
ears, cheeks, lips), or; with six or more 
characteristics of disfigurement-80 percent disabling.  
With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes, ears, cheeks, 
lips), or; with four or five characteristics of 
disfigurement-50 percent disabling.  
With visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired sets of 
features (nose, chin, forehead, eyes, ears, cheeks, 
lips), or; with two or three characteristics of 
disfigurement-30 percent disabling.
With one characteristic of disfigurement-10 percent 
disabling.  

The 8 characteristics of disfigurement listed under Note (1) 
of these regulations, for purposes of evaluation under 
38 C.F.R. § 4.118, are as follows:  

Scar 5 or more inches in length.  
Scar at least one-quarter inch wide at widest part.  
Surface contour of scar elevated or depressed on 
palpation.  
Scar adherent to underlying tissue.  
Skin hypo-or hyper-pigmented in an area exceeding six 
square inches.  
Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches.  
Underlying soft tissue missing in an area exceeding six 
square inches.  
Skin indurated and inflexible in an area exceeding six 
square inches.  

Also under the revised regulation, Diagnostic Code 7805, 
scars, other, will be rated based on limitation of function 
of affected part.  

The Board notes that these new regulations pertaining to 
scars of the head, face or neck have not resulted in any 
substantive changes affecting this case.  

In the present case, the medical evidence does not show that 
the service-connected scar of the veteran's right upper lip 
is either tender or painful.  The most recent medical 
examination shows that the scar is not limiting function of 
the veteran's lip or mouth in any way and is not attached.  
Significantly, there is demonstrated neither visible 
disfigurement nor palpable tissue loss.  

While there is evidence of induration, the scar on the 
veteran's right upper lip measures an area considerably 
lesser than six square inches and does not warrant a 
compensable evaluation.  Likewise, the evidence demonstrates 
none of the characteristics of disfigurement that are listed 
under the revised regulations.  

The overall evidence, in the Board's opinion, does not 
support the assignment of a compensable rating under the 
provisions of either Diagnostic Code 7805 or 7800-either old 
or new.  

Thus, all factors considered, the Board finds that the 
veteran's present disability picture does not meet the 
criteria for the assignment of a compensable rating, and the 
claim for increase must be denied.  38 C.F.R. § 4.7.  

The Board finds that the evidence shows that this level of 
impairment due to a scar of the veteran's right upper lip has 
existed since the effective date of the claim. Fenderson, 
12 Vet. App. 119.  Accordingly, a "staged" rating is not 
for consideration in this case.  


B.  Service-Connected Tinea Versicolor

(i)  Factual Background 

On a "Report of Medical History" completed by the veteran in 
August 1995, the veteran reported having skin disease.  The 
examiner noted recurring skin rashes on upper body area, 
tinea versicolor, not considered disabling.  

The veteran underwent a VA examination in May 1997.  He 
reported having an intermittent rash on his back since 1987 
that had been itchy and irritable.  The examination revealed 
the presence of three to four superficial blotches on the 
back, which were remnants of a rash.  No active lesions were 
found.  The diagnosis was that of history of acne on back, 
minimal at present.  

In a September 1997 rating decision, the RO granted service 
connection for tinea versicolor of the back and assigned a no 
percent rating under Diagnostic Code 7806, effective in 
November 1996.  

The veteran underwent a VA contract examination in January 
2001.  He reported that his first episode of trunk dermatitis 
was in 1986 and that he had received medical attention 
subsequently on two separate occasions.  His symptoms 
generally returned in warm weather and consisted of 
hyperpigmented, scaly macules on the back diffusely and on 
the central and upper chest.  There was also moderate 
pruritus.  Once symptoms began, they were constant until the 
veteran received medical treatment.  

Upon examination, the back showed widespread, diffuse, 
hyperpigmented macules which produced a fine, powdery scale 
on abrasion with a scalpel.  There were large areas of mild 
hyperpigmentation without scale on the upper pectoral chest 
bilaterally; excoriations were not present.  There was no 
evidence of exudation, ulceration or itching.  

The diagnosis was that of tinea versicolor.  It was the 
opinion of the examiner that the tinea versicolor trunk 
dermatitis was related to the service-connected skin disorder 
of the back.  The examiner also noted that the veteran's 
symptoms were moderate in degree and that it was probable 
that the veteran would require medical attention every one or 
two years for flare-ups of the disease.  

In a December 2002 rating decision, the RO assigned an 
increased evaluation for the service-connected tinea 
versicolor to 10 percent, effective in August 2002.  


(ii)  Legal Analysis 

In this case, the veteran's service-connected tinea 
versicolor is rated by analogy to eczema under Diagnostic 
Code 7806.  

Eczema manifested by slight, if any, exfoliation, exudation 
or itching, if on a nonexposed surface or small area, 
warrants a no percent rating; eczema manifested by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, warrants a 10 percent rating.  

A 30 percent rating is assigned for eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A maximum 50 percent rating is assigned for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
of nervous manifestations, or exceptionally repugnant. 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2001).  

As noted hereinabove, the regulations for evaluation of skin 
disabilities were revised in August 2002, and the veteran is 
entitled to the application of the criteria that are more 
favorable to his claim.  See 67 Fed. Reg. 49590 (July 31, 
2002); Karnas, 1 Vet. App. 308.  

Under the revised regulations, dermatitis or eczema are rated 
as follows:  

Dermatitis or eczema of less than 5 percent of the 
entire body or less than 5 percent of exposed areas 
affected, and; no more than topical therapy required 
during the past 12-month period-no percent disabling.  
Dermatitis or eczema with at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks 
during the past 12-month period-10 percent disabling.  
Dermatitis or eczema of 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 
6 weeks or more, but not constantly, during the past 12-
month period-30 percent disabling.  
Dermatitis or eczema with more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy 
such as corticosteroid or other immunosuppressive drugs 
required during the past 12-month period-60 percent 
disabling.  

38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).   

The Board notes that these new regulations pertaining to 
dermatitis or eczema have not resulted in any substantive 
changes affecting this matter.  

In the present case, the medical evidence does show that the 
service-connected tinea versicolor affected both the 
veteran's back and his upper chest.  There is no evidence of 
exudation, ulceration or itching.  The most recent medical 
examination found the veteran's symptoms to be moderate in 
degree and likely requiring medical attention every one or 
two years for flare-ups.  

While there is evidence of slight exfoliation of a fine, 
powdery scale on abrasion with a scalpel by one VA examiner, 
this evidence does not reflect extensive exfoliation that 
would warrant a higher rating.  Likewise, the evidence does 
not demonstrate marked disfigurement.  

The overall evidence, in the Board's opinion, supports the 
assignment of no more than a 10 percent rating under the 
provisions of Diagnostic Code 7806-both old and new.  

The Board must now consider whether a "staged" rating is 
indicated.  The RO assigned the current 10 percent rating as 
of the effective date of the revised regulations-August 30, 
2002.  

Prior to this time, a no percent rating had been assigned for 
the service-connected tinea versicolor since the effective 
date of the claim in November 1996.  

At the VA contract examination on January 17, 2001, the 
veteran's symptoms were found to be moderate in degree.  
Hyperpigmented, scaly macules were noted diffusely on the 
veteran's back and on his central and upper chest.  This 
evidence, in the Board's opinion, is analogous to eczema 
manifested by slight exfoliation over an extensive area, and 
more nearly approximates the criteria that warrant a 
10 percent rating under Diagnostic Code 7806 (2001).  

Accordingly, given the nature of the examination findings and 
the veteran's assertions of ongoing skin problems since 
service, the Board finds that the level of impairment due to 
tinea versicolor, which warrants a 10 percent rating, has 
existed since the effective date of the claim.  

Here, the propriety of an initial compensable rating since 
the effective date of the grant of service connection in 
November 1996 is indicated by the medical evidence of record.  
Thus, a "staged" rating is not indicated.  Fenderson, 
12 Vet. App. 119.  




C.  Service-Connected Bilateral Pes Planus

(i)  Factual Background 

In August 1996, a Physical Evaluation Board found that the 
veteran had long-standing problems with his arches due to a 
flat foot condition.  The veteran reportedly had been 
experiencing intermittent difficulties since 1984 and had 
tried conservative treatment, including wider shoes, padding, 
rest, inserts and anti-inflammatory medication.  The 
condition had progressed, particularly in the past two years.  

It was the opinion of the treating podiatrist that the 
veteran could not return to active service at that time 
because of the discomfort in his feet.  The veteran was 
fitted with custom orthotics.  His foot condition was 
expected to improve in the future with custom orthotics and a 
change in lifestyle.  

The veteran underwent a VA examination in May 1997.  He 
reported having foot pain in his arches since 1996 that had 
recently radiated to his heels.  Insoles have not helped.  

The veteran's discomfort was aggravated by prolonged 
standing, running, and walking.  He reported daily 
recurrences of foot pain without flare-ups.  The diagnosis 
was that of bilateral pes planus, with mild x-ray evidence of 
disease.  

In a September 1997 rating decision, the RO granted service 
connection for pes planus and assigned a no percent rating 
under Diagnostic Code 5276, effective in November 1996.  

A medical statement received in May 2000 from the veteran's 
treating physician reflects that the veteran had been 
evaluated for chronic foot pain, which developed after 
prolonged standing.  The diagnosis was that of symptomatic 
pes planus, which the physician added, would be difficult to 
treat due to an ankle equinus condition.  

The veteran underwent a VA contract examination in February 
2001.  He reported having symptomatic pes planus in service.  
X-ray studies taken in 1997 revealed mild pes planus and 
hallux valgus.  

Upon examination, the veteran was able to walk on his heels 
and toes without difficulty and could squat and rise.  An 
examination of his feet found no calluses, break down, 
unusual shoe wear, or other abnormal weight-bearing, except 
for very minimal flexible pes planus for which treatment was 
not required.  

The examiner noted that the veteran had flatfeet on both, 
side, but was not associated with symptoms.  The alignment of 
the Achilles tendon was normal; weight-bearing was normal.  
There was minimal relaxed pes planus, which meant that his 
foot would rotate in a varus and valgus equally; but when he 
stood, there was a tendency to flatten the long arch.  

There was neither painful motion, edema, instability, 
weakness nor tenderness.  There were no atrophic changes.  
The veteran did not have hallux valgus on either foot or 
require any device or treatment for his feet.  The 
examination showed very minimal pes planus, freely mobile 
without limitation of his feet.  

The diagnosis was that of bilateral pes planus, relaxed type.  
It was the opinion of the examiner that this was a 
developmental problem that had not been created by any 
activity.  Nor was there pain in either foot that limited the 
veteran's functional ability.  


(ii)  Legal Analysis 

Pes planus is evaluated under Diagnostic Code 5276 as 
follows:

Mild bilateral acquired flatfoot (pes planus) where 
symptoms are relieved by built-up shoe or arch support-
0 percent disabling.  
Moderate bilateral acquired flatfoot where the weight-
bearing lines are over or medial to the great toes and 
there is inward bowing of the tendo achillis and pain on 
manipulation and use of the feet-10 percent disabling.  
Severe bilateral acquired flatfoot manifested by marked 
deformity (pronation, abduction, etc.), accentuated pain 
on manipulation and use of the feet, indications of 
swelling on use of the feet, and characteristic 
callosities-30 percent disabling.  
Pronounced bilateral acquired flatfoot manifested by 
marked pronation, extreme tenderness of the plantar 
surfaces of the feet, and marked inward displacement and 
severe spasm of the tendo achillis on manipulation which 
is not improved by orthopedic shoes or appliances-50 
percent disabling.  

38 C.F.R. § 4.71a, including Diagnostic Code 5276.  

When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor in this section will be treated as one disability for 
the purpose of arranging in order of severity and for all 
further combinations.  38 C.F.R. § 4.26.  

The bilateral factor is not applicable unless there is 
partial disability of compensable degree in each of 2 paired 
extremities, or paired skeletal muscles.  38 C.F.R. 
§ 4.26(c).  

The evidence of record shows problems with the veteran's 
ankle condition.  The Board notes that service connection is 
not in effect for any ankle disability.  As such, symptoms 
attributable to this nonservice-connected disability may not 
be considered in the evaluation of the service-connected 
bilateral pes planus.  

In this case, the Board notes x-ray evidence of hallux valgus 
in each foot and flattening of the longitudinal arches in 
1997.  The evidence also reflects that the veteran complained 
of constant daily pain in his feet that gave him problems 
with prolonged standing.  Pain may provide a basis for a 
compensable disability rating.  Smallwood v. Brown, 10 Vet. 
App. 93, 98 (1997).  

The Board in this regard has carefully considered the 
veteran's statements to the effect that he has functional 
impairment from pain that interferes with his ability to 
stand. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

In DeLuca, 8 Vet. App. 202, the Court held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  

The record, however, reflects neither painful motion, edema, 
instability, weakness or tenderness; nor are there atrophic 
changes.  The Board finds that the overall evidence does not 
show any additional functional loss.  See DeLuca, 8 Vet. App. 
202.  

It appears that the most prominent features of the veteran's 
disability are flattening of the longitudinal arches and pain 
with prolonged standing.  

The Board notes that the veteran also has other service-
connected back and knee disabilities that may adversely 
affect his ability to stand.  In this case, the Board is 
unable to disassociate any functional impairment due to pain 
while standing from the veteran's service-connected bilateral 
pes planus.  

In light of all evidence of record, the Board finds that the 
veteran's present level of disability and functional loss due 
to pain more nearly approximate the criteria for the 
assignment of a 10 percent rating under Diagnostic Code 5276.  

That is, the effect of pain on prolonged standing and use of 
the feet with hallux valgus is equivalent to "moderate" 
bilateral flatfoot.  Accordingly, a rating of 10 percent is 
warranted.  DeLuca, 8 Vet. App. 202.  

There is no evidence of marked deformity of either foot to 
warrant a higher rating.  
The Board finds that this level of impairment has existed 
since the effective date of the grant of service connection.  
Thus, a "staged" rating is not indicated.  Fenderson, 
12 Vet. App. 119.  


D.  Service-Connected Residuals of a Fractured Right Wrist

(i)  Factual Background

A careful review of service medical records dated in May 1988 
shows that the veteran injured his right wrist by punching 
someone.  The assessment was that of triquetrum fracture.  

At the May 1997 VA examination, the veteran reported that he 
fractured his right wrist in service in 1988.  The wrist 
healed without complications, except for "cracking a lot and 
seem[ing] weak."  The veteran reported having no specific 
pain, aggravating factors, or flare-ups.  

An examination of the right wrist revealed no swelling, 
tenderness, deformity, limitation of motion, abnormal 
mobility, or decreased grip strength or dexterity.  The 
diagnosis was that of minimal residual right wrist fracture 
with normal findings today.  

In a September 1997 rating decision, the RO granted service 
connection for residuals of a fractured right wrist and 
assigned a no percent rating under Diagnostic Code 5215, 
effective in November 1996.  
 
At the VA contract examination in February 2001, examination 
of the veteran's right wrist revealed some popping and 
snapping with rotation, flexion, and extension.  There was 
full range of motion without pain, and no demonstrable 
weakness or neurological problem.  X-ray studies were normal.  

Dorsiflexion was from zero to 70 degrees, and palmar flexion 
was from zero to 80 degrees; radial deviation was from zero 
to 20 degrees, and ulnar deviation was from zero to 45 
degrees.  

There was no weakness, stiffness, heat, redness, instability, 
or giving way.  The diagnosis was that of mild tendonitis of 
the right wrist.  The examiner commented that there was no 
limitation of motion of the right wrist.  


(ii)  Legal Analysis 

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  

A 30 percent evaluation is warranted for favorable ankylosis 
of the wrist of the major upper extremity.  A 40 percent 
evaluation is warranted for ankylosis in any other position 
other than favorable.  

A 50 percent evaluation is warranted for unfavorable 
ankylosis of the major upper extremity in any degree of 
palmar flexion, or with ulnar or radial deviation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5214, 5215.  

The standard ranges of motion of the wrist are 80 degrees of 
palmar flexion, 70 degrees of dorsiflexion, 45 degrees of 
ulnar deviation, and 20 degrees of radial deviation.  
38 C.F.R. § 4.71, Plate I.  

The recent VA examination shows that the range of motion of 
the veteran's right wrist was 70 degrees of dorsiflexion, 80 
degrees of palmar flexion, 20 degrees of radial deviation, 
and 20 degrees of ulnar deviation.  That is full range of 
motion and far greater range of motion than required to 
warrant a compensable rating under Diagnostic Codes 5214 or 
5215.  

As noted hereinabove, the Court also held in DeLuca that, 
when determining the severity of a musculoskeletal 
disability, VA must consider whether the veteran experiences 
weakness, excess fatigability, or incoordination as a result 
of the condition at issue.  

Here, the veteran reported that his wrist would cracked and 
seemed weak.  While there was some popping and snapping of 
the right wrist within the range of motion, the evidence does 
not demonstrate weakness, aggravating factors, or flare-ups 
that would make it difficult for the veteran to use his right 
wrist.  38 C.F.R. §§ 4.10, 4.40, 4.41, 4.45, 4.59.  

Nor was there pain on movement of the right wrist at the time 
of examination.  Therefore, even acknowledging that the 
veteran experiences, at times, mild tendonitis in the right 
wrist, this does not cause additional functional impairment-
in the way of limitation of motion-so as to warrant a 
compensable rating under Diagnostic Codes 5214 or 5215.  
DeLuca, 8 Vet. App. 202.  

Therefore the provisions of 38 C.F.R. §§ 4.40 & 4.45 cannot 
serve as the basis for the assignment of a compensable 
evaluation for any period since the effective date of the 
grant of service connection.  

The findings do not support the assignment of a compensable 
disability rating under any applicable diagnostic code.  
Accordingly, a compensable rating for the service-connected 
residuals of a fractured right wrist must be denied.


E.  Service-Connected Low Back Disability 

(i)  Factual Background 

In August 1996, a Physical Evaluation Board found that the 
veteran had a chronic history of low back pain, which began 
in 1990 secondary to a fall onto a bathtub.  He continued to 
experience intermittent muscle spasms which sometimes 
immobilized him.  He described the pain as being "constant" 
and it occasionally radiated to the right anterior lateral 
thigh.  

At the May 1997 VA examination, the veteran reported that he 
injured his low back in 1991 and had pain since then in the 
right lumbar area with frequent muscle spasms.  The pain 
reportedly recurred daily without specific flare-ups.  

An examination revealed pain in the right flank.  There was 
no paraspinal muscle spasm, tenderness, evidence of pain on 
motion, positive straight leg raising, limitation of motion 
or evidence of radiculopathy.  The diagnosis was that of 
residual of low back injury, without x-ray evidence of 
degenerative joint disease.  

The veteran underwent a VA contract examination in May 2001.  
The examiner reviewed the veteran's medical history and noted 
x-rays taken in 1995 showed mild narrowing of L5-S1; x-rays 
taken in 1997 of L5 spine were interpreted as being normal.  
The veteran complained of intermittent back pain.  

Upon examination, there was mild limitation of motion.  His 
flexion was to 70 degrees; extension was to 30 degrees.  The 
veteran was able to bend 30 degrees to the right and to the 
left.  He could rotate 20 degrees to the right and to the 
left.  The range of motion was mildly limited by pain; it was 
not limited by fatigue, weakness, lack of endurance or 
incoordination.  

A neurological examination was negative.  There were no 
abnormalities of motor, sensory, or reflex.  X-ray studies 
taken of the lumbar spine were normal.  The diagnosis was 
that of mechanical low back strain.  

In a December 2002 rating decision, the RO granted service 
connection for a low back condition and assigned a 10 percent 
rating under Diagnostic Code 5295, effective in November 
1996.  




(ii)  Legal Analysis 

A review of the record shows that service connection has been 
granted for a low back disability characterized by painful or 
limited motion, and that a 10 percent evaluation was assigned 
under Diagnostic Code 5295.  

Where there are no findings of neurological damage or 
intervertebral disc syndrome, a rating for the veteran's low 
back disability may be assigned either under Diagnostic Codes 
5292 or 5295.  Although, no more than one rating may be 
assigned without violating the rule against the pyramiding of 
disabilities.  38 C.F.R. § 4.14.  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar segment of the spine warrants a 20 
percent evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 10 
percent evaluation requires characteristic pain on motion.  A 
20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  

A 40 percent evaluation requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5295.  

Here, the Board notes that the evidence does not reveal the 
presence of intervertebral disc syndrome of the spine to 
warrant an evaluation under Diagnostic Code 5293.  While the 
regulations for evaluating intervertebral disc syndrome were 
revised, effective on September 23, 2002, neither version is 
applicable in this case in the absence of neurological 
findings.  See  67 Fed. Reg. 54345 (August 22, 2002).
  
The medical evidence shows that the service-connected low 
back disability is manifested by complaints of pain and some 
related restriction of motion, without episodes of 
incapacitating pain or flare-ups.  The veteran did report 
having daily recurring pain.  The recent X-ray evidence shows 
a normal lumbar spine.  There was no narrowing of any 
interspaces.  Nor were there findings of nerve involvement.  

In DeLuca, 8 Vet. App. 202, the Court held that, in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  

One VA examiner noted that the veteran's range of motion of 
his back was mildly limited by pain, but not by fatigue, 
weakness, lack of endurance, or incoordination.  The evidence 
also reflects muscle spasms in service, although none found 
on recent examinations.  

Taken into account the DeLuca factors, the Board finds that a 
20 percent rating for the service-connected low back 
disability manifested by painful motion and muscle spasms 
with slight limitation of motion under Diagnostic Code 5295 
best represents his current disability picture.  

The evidence does not indicate the presence of significant 
neurological deficits, marked limitation of forward bending, 
or other severe manifestations associated with the low back 
to support the assignment of a rating in excess of 20 percent 
under either Diagnostic Code 5292 or 5295.  

It appears that slight limitation of motion with complaints 
of pain and muscle spasms are the most prominent features of 
the veteran's disability, and that the disability picture 
more nearly approximates the criteria for a 20 percent rating 
under Diagnostic Code 5295, as noted hereinabove.  38 C.F.R. 
§ 4.7.  

Again, the Board finds that the evidence shows that this 
level of impairment due to the veteran's low back disability 
has existed since the effective date of the claim. Fenderson, 
12 Vet. App. 119.  


F.  Service-Connected Right Patellofemoral Syndrome with 
Chondromalacia

(i)  Factual Background 

In August 1996, a Physical Evaluation Board found that the 
veteran had injured his right knee in a fall at the mountain 
warfare winter survival course in 1989.  The veteran 
continued to experience pain in the knee, which progressed.  
His performance was substandard because of the limitations of 
pain.  The knee popped and cracked with squatting and 
kneeling.  The veteran had bilateral patellofemoral syndrome 
of a chronic nature, which was moderate in degree.  The 
condition was unfitting for duty.  

At the May 1997 VA examination, the veteran reported that he 
injured his right knee in service in 1988.  Since that time 
he reportedly had frequent sharp pains around the medial 
aspect of the joint, with frequent popping and cracking.  He 
did not require any special treatment or medication.  

Upon examination, the right knee revealed no swelling, 
tenderness, deformity, limitation of motion, abnormal 
mobility, or positive McMurray or Drawer signs.  The 
diagnosis was that of residual of right knee injury, without 
x-ray evidence of degenerative joint disease.  

The veteran underwent a VA contract examination in February 
2001.  He reported that he hurt his right knee in 1988 and 
continued to have pain, particularly when walking down steps.  

An examination of the veteran's right knee was normal.  There 
was no heat, redness, swelling, effusion, drainage, abnormal 
movement, instability or weakness.  There was crepitation in 
both knees when squatting, and mild crepitation in both knees 
when flexing and extending.  

The veteran's range of motion was normal in both knees, with 
flexion to 140 degrees and extension to zero.  McMurray's and 
Drawer's tests were negative; rotation test was negative.  
There was no evidence of internal derangement of either knee; 
both knees were stable.  

X-ray studies showed mild lateral positioning of the patella 
with mild narrowing of the medial joint line on the right, 
but this was minimal.  Lateral of both knees was normal.  The 
diagnosis was that of bilateral patellofemoral syndrome.  

The examiner added that the veteran still had patellofemoral 
pain of the right knee, with the addition of chondromalacia 
of the patella of minimal degree.  

In a December 2002 rating decision, the RO granted service 
connection for right patellofemoral syndrome with 
chondromalacia and assigned a no percent rating under 
Diagnostic Code 5299-5257, effective in November 1996.  


(ii)  Legal Analysis 

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:  

5260  Leg, limitation of flexion of:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension of:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  

A review of the record shows that service connection is in 
effect for patellofemoral pain syndrome with chondromalacia 
of the right knee and that a no percent evaluation has been 
assigned under Diagnostic Code 5299-5257.  The medical 
evidence includes findings of neither instability nor 
limitation of motion alone, but the veteran has complained of 
recurring sharp pains.  

A rating for a knee disability may be assigned under 
Diagnostic Codes 5257 or 5259.  Although, no more than one of 
these ratings may be assigned without violating the rule 
against the pyramiding of disabilities.  38 C.F.R. § 4.14.  

In this case, the report of the veteran's VA examination in 
February 2001 shows that the range of motion of the veteran's 
right knee was from full extension of zero degrees to full 
flexion of 140 degrees, which is the standard range of 
motion.  There was also mild crepitation with flexion and 
extension.  

The veteran also reported continuous pain, particularly when 
walking down steps.  Functional impairment caused by pain is 
to be reflected in the rating for limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

This evidence does not reflect that any actual restriction of 
motion of the veteran's right knee, even with consideration 
for the pain, is to a degree that would warrant a compensable 
rating under Diagnostic Codes 5260 or 5261.  As such, a 
higher rating under the DeLuca principles is not warranted.  

The veteran has not been diagnosed with arthritis of the 
right knee, and there is no indication that motion through 
the arc of extension or flexion is so painful as to render 
any portion non-functional.  

These results and those of the prior examination in the 
Board's opinion more nearly approximate slight instability or 
ligamentous deficiency and support the assignment of a 
10 percent rating, but not more, under the provisions of 
Diagnostic Code 5257.  

The medical evidence does not indicate the presence of 
moderate instability or recurrent subluxation that reflects 
moderate knee impairment.  

Accordingly, the Board finds that the veteran's present 
disability picture more nearly approximates the criteria for 
the assignment of a 10 percent rating under Diagnostic Code 
5257, as described hereinabove.  

Again, the Board finds that the evidence shows that this 
level of impairment due to the veteran's right knee 
disability has existed since the effective date of the grant 
of service connection.  Fenderson, 12 Vet. App. 119.  


III.  Entitlement to Service Connection for a Claimed Sore 
Throat Disability

A.  Factual Background 

A careful review of service medical records shows that the 
veteran was treated for tonsillitis in January 1986 and July 
1987, and for a sore throat and throat pain in 1991 and 1995.  

The August 1996 report of the Physical Evaluation Board, 
which was prepared prior to the veteran's separation from 
service, does not reflect any throat disability.

At the May 1997 VA examination, the veteran reported having a 
chronic sore throat with Streptococcus treatment two or three 
times yearly, the last time being in March 1997.  Upon 
examination, his throat was normal.  The diagnosis was that 
of history of chronic sore throat, resolved at present.  

The veteran underwent a VA contract examination in January 
2001.  An examination of the veteran's throat showed the 
tonsils to be of moderate size.  No throat disability was 
found.  


B.  Legal Analysis 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  In this case, the Board presumes the 
veteran to have been in sound condition at the time of entry.  

The veteran's service medical records show that the veteran 
was treated on a few occasions for tonsillitis and a sore 
throat.  The post-service medical records do not reveal the 
presence of any throat disability.  

While the veteran contends that his sore throats are related 
to service, his statement alone is not sufficient to support 
a claim for service connection of a disability based on 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

A review of the record shows that the veteran was treated for 
a sore throat at various times in service.  However, the 
veteran's post-service medical records do not show any 
treatment for a disability involving his throat.  The veteran 
has submitted no evidence to show that he is currently 
suffering from a throat disability.  

Here, the Board notes that the claims folder contains neither 
medical evidence of current disability manifested by a sore 
throat, nor medical evidence of a link between a current 
disability manifested by a sore throat and an incident of 
service-i.e., tonsillitis.   

Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

A sore throat in and of itself is not a disability for VA 
compensation purposes, even though it may be considered a 
manifestation of, or a risk factor in the development of, 
certain diseases.  In the absence of proof of present 
disability, there can be no valid claim.  See 38 U.S.C.A. 
§ 1110.  

VA's duty to assist the veteran in accordance with provisions 
of the newly enacted "Veterans Claims Assistance Act of 2000" 
requires that an examination of the veteran be conducted 
where there is competent evidence of current disability or 
persistent or recurrent symptoms of disability.  
38 U.S.C.A. § 5103A.  

Accordingly, given the recent examination findings, the Board 
notes that the veteran has not presented competent evidence 
to show that he currently suffers from a throat disability.  




ORDER

A compensable rating for the service-connected scar of the 
veteran's right upper lip is denied.  

An increased rating higher than 10 percent for the service-
connected tinea versicolor is denied.  

An initial rating of 10 percent for the service-connected 
tinea versicolor is granted, subject to the regulations 
applicable to the payment of monetary awards.  

An initial rating of 10 percent is granted for the service-
connected bilateral pes planus, subject to the regulations 
applicable to the payment of monetary awards.  

A compensable rating for the service-connected residuals of a 
fractured right wrist is denied.  

An initial rating of 20 percent is granted for the service-
connected low back disability, subject to the regulations 
applicable to the payment of monetary awards.  

An initial rating of 10 percent is granted for the service-
connected patellofemoral syndrome with chondromalacia, 
subject to the regulations applicable to the payment of 
monetary awards.  

Service connection for a throat disorder is denied.  




REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  


(1)  Sinusitis

The new law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  38 
U.S.C.A. § 5103A.

In this case, the post-service medical records show a 
diagnosis of chronic sinusitis.  The records show that the 
veteran had been treated for sinus congestion in service in 
1991 and in 1994, but there is no competent medical opinion 
as to whether his current sinusitis is related to the 
symptoms noted in service.  Therefore, the evidence is 
insufficient to decide the claim, and a new examination is 
necessary.  

Likewise, where there is a reasonable possibility that a 
current condition is related to or is the residual of a 
condition experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition experienced 
in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  


(2)  Hearing loss 

The current record shows some evidence of hearing loss in 
service.  Service connection has recently been granted for 
the veteran's tinnitus.  However, it is unclear whether the 
veteran has a current hearing loss as defined for VA 
purposes.  38 C.F.R. § 3.385 (2002).  

The record is also silent as to any post-service noise 
exposure.  Where there is competent evidence of a current 
disability, evidence that the disability may be related to 
service, and the evidence is insufficient to decide the 
claim, VA has a duty to afford the claimant an examination.  
38 U.S.C.A. § 5103A(d).  

The duty to assist the veteran in the development of facts 
pertinent to his claim for service connection includes 
obtaining all relevant records and to provide him with an 
adequate examination.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to ask the veteran and his representative 
to prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for the veteran's sinusitis and 
hearing loss since discharge from 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.  The 
veteran should be advised of any records 
the RO is unable to obtain.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current nature, severity, and etiology of 
his chronic sinusitis.  The examiner 
should also review all relevant records 
and offer an opinion as to:  (a)  Whether 
it is at least as likely as not that the 
veteran's current chronic sinusitis is 
related to the sinus congestion and 
headaches as noted in service; and  (b)  
Whether it is at least as likely as not 
that the sinus congestion and headaches 
noted in service were early 
manifestations of the chronic sinusitis.  
The examiner should support the opinion 
by discussing medical principles as 
applied to the specific evidence in the 
veteran's case.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

3.  The veteran should be afforded an 
examination to determine the nature and 
extent of his hearing loss, and to obtain 
an opinion as to its etiology.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should elicit a detailed 
history of acoustic trauma in and after 
service, and give reasoned opinions as 
to:  (a)  Whether it is at least as 
likely as not that hearing loss was 
caused or permanently aggravated by noise 
exposure in service; and (b)  Whether it 
is at least as likely as not that the 
veteran's service-connected tinnitus (or 
any other service-connected disability) 
caused or increased the veteran's hearing 
loss.  The examiner should support the 
opinions by discussing medical principles 
as applied to the specific evidence in 
the veteran's case. The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

4.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002) are fully complied with and 
satisfied.  The RO should then review the 
veteran's claims for service connection 
for sinusitis and for hearing loss.  

5.  If action remains adverse to the 
veteran, an appropriate Supplemental 
Statement of the Case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate his claims and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2002).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



